ALLOWABILITY NOTICE
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 06/29/2022, which have been entered. As filed by Applicant: Claims 1-34 are pending. Claim 1 is currently amended.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Terminal Disclaimer
3.	The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,647,857 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the rejection of claims 1-34 on the ground of nonstatutory double patenting over claims 1-3 & 16 of US 10,647,857 is withdrawn.

Response to Arguments
4.	Applicant’s arguments, filed 12/29/2021, with respect to the Office’s rejection of claims 1, 3, 7, 16, 27 and 34 under 35 U.S.C. 102(a)(1) and the rejection of claims 2, 4-6, 8-15, 17-26 and 28-33 under 35 U.S.C. 103 presented in the Non-Final Rejection dated 12/29/2021, have been fully considered and are persuasive.  The prior art rejection of claims 1-34 has been withdrawn. 

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 1, line 8, change “…viral coefficient” to “…virial coefficient”. [Note that, as currently written, an “i” is missing after the “r” in virial.]


Allowable Subject Matter

6.	Claims 1-34 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims and further consideration, the instant claims are allowable over the closest related references, cited on Applicant’s IDS: Foley et al. (US 2011/0123732 A1) and Soane et al. (US 2002/0132928 A1), already of record, for the reasons set forth in Applicant’s Remarks filed on 06/29/2022.
Foley and/or Soane fail to disclose or reasonably suggest an energy-curable resin comprising a nanocarbon in an amount from about 0.01% to 4% of a total weight of the resin, wherein the nanocarbon is a carbon nanotube, a graphene, a fullerene, nanodiamonds or any combination thereof and exhibits an osmotic second virial coefficient value (B22) from about -10-1 to about 101, as required by instant claim 1. 
In agreement with Applicant’s arguments, the references do not disclose nanocarbons having the property (B22) required in independent claim 1 due to Foley and Soane disclosing numerous species of nanocarbons, only some of which may have the required osmotic second virial coefficient (B22). Additionally, it would not have been obvious to optimize/select nanocarbons having this particular property as there are no teachings of record that optimize the parameter of "osmotic second virial coefficient" or measure an intermediate solubility of the nanocarbon in the other resin components. See the present specification at ¶ 0052-0056 for a discussion of this property.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Foley and Soane, alone or in combination, to arrive at the claimed energy-curable resin as a whole with its required combination of features, one novel element of which is its low concentration of nanocarbon (0.01% to 4% of a total weight of the resin) in combination with a polymerizable agent and an initiator.
One of ordinary skill in the art would not find the instantly claimed composition [claims 1-33] and product [claim 34] limitations to be obvious variants of the prior art teachings and other known energy-curable resins and electrically-conductive objects produced/created from the same. In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        August 10, 2022